United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1414
Issued: October 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2007 appellant filed a timely appeal from October 6, 2006 and April 16, 2007
decisions of the Office of Workers’ Compensation Programs adjudicating his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant has more than a one percent impairment of his right upper
extremity for which he received a schedule award.
FACTUAL HISTORY
On March 15, 2004 appellant, then a 30-year-old special agent, sustained an open wound
with tendon involvement to his right wrist. He was attempting to gain entry to a suspect’s room
to execute a search warrant. Appellant used a knife in order to avoid damaging the door but the
knife slipped, cutting his wrist. On April 5, 2004 he underwent surgery consisting of repair of

the superficial branch of his right wrist radial nerve. On August 11, 2004 appellant submitted a
claim for a schedule award.
In notes dated May 25, 2005, Dr. Nader Paksima, an orthopedic surgeon, stated that
appellant had full range of motion of his right wrist and hand. Appellant continued to have some
numbness of the superficial branch of the radial nerve and some irritation to palpation over the
neuroma. Dr. Paksima found that appellant had a 15 percent impairment of his right hand based
on the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.1 He did not explain how he calculated the 15 percent impairment with reference to
specific sections or tables of the A.M.A., Guides.
In a report dated November 29, 2005, Dr. Joseph Lopez, an orthopedic surgeon and an
Office referral physician, stated that appellant had no feeling in the dorsal aspect of the first web
space of his right hand. He had some dull pain in bad weather over the dorsal aspect of the first
web space of his right hand. Dr. Lopez found that appellant had a five percent impairment of his
right upper extremity due to sensory deficit of the radial nerve, based on Figures 16-8 and 16-48
at pages 449 and 488 of the fifth edition of the A.M.A., Guides. However, it is not clear how he
calculated the five percent impairment.
The Office found a conflict between Dr. Paksima and Dr. Lopez and referred appellant to
Dr. Arnold M. Illman, a Board-certified orthopedic surgeon, for an impartial medical evaluation.
In a May 19, 1996 report, Dr. Illman reviewed the history of appellant’s condition and
provided findings on physical examination. He stated:
“[Appellant] complains of change in sensation over the dorsal aspect of the index
finger and thumb over the first dorsal web space. This change in sensation is
present up to the proximal end of the carpal bones. [Appellant] states that he has
normal sensation in the third, fourth and fifth fingers and that he has absence of
sensation in the first web space. He does not claim any weakness or change in
dexterity of the hand and is working at his regular job. In summary, [appellant]
complains of persistent paresthesia over [the] above named areas. He stated that
initially he had paresthesia extending over a larger area of the dorsum of his hand,
extending up through the third and fourth fingers. This has disappeared.
“I carefully reviewed multiple notes concerning [appellant’s] injury, including the
operative report, which stated that the superficial radial nerve was repaired at the
level just proximal to the wrist and that at this time he is undergoing no further
treatment.”
***
“[Appellant] was noted to have a healed scar over the distal end of the radial side
of the forearm and that he had diminution of light touch sensation over the
dorsum of his thumb and index finger, with absence of sensation to light touch
1

A.M.A., Guides (5th ed. 2001).

2

over the first web space. It has extended proximally to just to the level of the
wrist. [Appellant] had normal range of motion and normal strength.
“I utilized the [A.M.A., Guides, fifth edition] in [appellant’s] evaluation.… [He]
… sustained damage to the superficial radial nerve…. This sensory deficit could
be considered a Grade 4, which rates it at a severity level of between 1 and 25
percent. I feel that since there is some sensation present and only a portion of the
superficial radial nerve is involved, I selected 12 [percent] as the amount of loss,
as noted. In order to determine the impairment value of the entire upper
extremity, Table 16-15 selects the number 5 [percent] and, therefore, when one
multiplies 5 [percent] by 12, I calculate a 0.6 [percent] impairment loss of the
right upper extremity. I did not factor in any motor deficit, as the nerve that was
damaged is a pure sensory nerve and [appellant] did not demonstrate any motor
weakness and demonstrated full range of motion of all the joints of his wrist and
hand.”
On May 30, 2006 an Office medical adviser2 noted that Dr. Illman indicated that
appellant had a Grade 4 sensory deficit of the superficial radial nerve of his right wrist.
Dr. Illman selected a 12 percent impairment from Table 16-10 at page 482 of the A.M.A.,
Guides. Multiplying 12 percent by the maximum of 5 percent for the superficial radial nerve
from Table 16-15 at page 492 constituted a 0.6 percent impairment, rounded to 1 percent. The
Office medical adviser noted that Dr. Illman did not find any motor deficit or range of motor
deficit.
On October 6, 2006 the Office granted appellant a schedule award for 3.12 weeks3 from
May 19 to June 9, 2006 based on a one percent impairment of his right upper extremity.
Appellant requested a telephone hearing that was held on February 8, 2007. By decision
dated April 16, 2007, an Office hearing representative affirmed the October 6, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
3

The Act provides for 312 weeks of compensation for 100 percent loss or loss of use, of an upper extremity.
5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by one percent equals 3.12 weeks of compensation.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6
Section 8123(a) of the Act provides that, “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.8
ANALYSIS
Dr. Paksima found that appellant had a 15 percent impairment of his right upper
extremity. Dr. Lopez found that he had a five percent impairment. The Office properly found a
conflict between Dr. Paksima and Dr. Lopez and referred appellant to Dr. Illman for an impartial
medical evaluation.
Dr. Illman reviewed the history of appellant’s condition and provided findings on
physical examination. He found that appellant had persistent paresthesia and diminution of light
touch sensation over the dorsal aspect of the index finger and thumb and over the first dorsal web
space. Dr. Illman had normal sensation in the third, fourth and fifth fingers but an absence of
sensation in the first web space. Appellant had no weakness or change in dexterity of his right
hand. He had normal range of motion and normal strength. Dr. Illman noted that appellant
sustained damage to his superficial radial nerve and rated his sensory deficit at Grade 4 which
provides for an impairment percentage between 1 and 25 percent. He selected 12 percent
because there was some sensation present and only a portion of the superficial radial nerve was
involved. Dr. Illman multiplied the 12 percent impairment from Table 16-10 at page 482 of the
A.M.A., Guides by the maximum of 5 percent for the superficial radial nerve from Table 16-15
at page 492 which constituted a 0.6 percent impairment, rounded to 1 percent. He explained that
he found no impairment due to motor deficit because the nerve that was damaged is a pure
sensory nerve and appellant did not demonstrate any motor weakness and had demonstrated full
range of motion of all the joints of his wrist and hand.
The Board finds that the report of Dr. Illman is based upon a complete and accurate
factual background. Dr. Illman provided thorough medical rationale in support of his
impairment rating of appellant’s right upper extremity and explained how he applied relevant
sections of the A.M.A., Guides. Therefore, his report is entitled to special weight and establishes
that appellant has no more than a one percent impairment of his right upper extremity.

6

A.M.A., Guides (5th ed. 2001).

7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
8

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

4

CONCLUSION
The Board finds that appellant has no more than a one percent impairment of his right
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 16, 2007 and October 6, 2006 are affirmed.
Issued: October 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

